         Case 3:16-cr-00282-TSH Document 2574 Filed 04/09/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO


MINUTES OF PROCEEDINGS                                              Date: April 9, 2019

BEFORE HONORABLE TIMOTHY S. HILLMAN                                 CR NO. 16-282 (TSH)

COURTROOM DEPUTY: Omar Flaquer-Mendoza

COURT REPORTER: Amy Walker

COURT INTERPRETERS: Ani Navarro and Mary Jo Smith

=====================================================================
                                                Attorneys present:
UNITED STATES OF AMERICA                        AUSA Victor O. Acevedo
                                                AUSA Alexander L. Alum
Plaintiffs,


v.

18. ANIBAL MIRANDA-MONTANEZ                                        Victor A. Ramos-Rodriguez
19. FREDDIE SANCHEZ-MARTINEZ                                       Juan F. Matos-De Juan
22. JOSE J. FOLCH-COLON                                            Laura Maldonado-Rodriguez
47. JOSE R. ANDINO-MORALES                                         David Ramos-Pagan

Defendants.
=====================================================================


        TENTH DAY OF JURY TRIAL.

        The defendants were present in court, under the custody of the U.S. Marshals, and assisted

by certified court interpreter.

        The Courtroom was opened to the public, family members and friends of the defendants.

        Charge Conference held in open court away from the jury. The United States, counsel and

the defendants were present.


                                                1
         Case 3:16-cr-00282-TSH Document 2574 Filed 04/09/19 Page 2 of 2




        Counsel Ramos-Rodriguez on behalf of co-defendant Miranda-Montañez informed that he

will be presenting a witness. Counsel Matos-De Juan, Maldonado Rodriguez, and Ramos-Pagan

rested on behalf of their clients.

         The following persons presented testimony on behalf of co-defendant Miranda-Montañez.

            1. Eric G. Rivera-Murillo. Direct examination held. The witness was cross examined

                by the United States.

        Counsel Ramos-Rodriguez on behalf of co-defendant Miranda-Martinez rest. Side bar

held. Defendants renewed the Rule 29 motions.

        Parties presented their respective closing arguments.

        The Court read the instructions to the jury. Objections presented by the defense to the jury

instructions. Additional instructions requested by the defense to be added. Jury Verdicts

preliminary discussed. Objections presented by the defense and the United States.

        Counsel Maldonado-Rodriguez on behalf of co-defendant Folch-Colon (22) made a motion

for mistrial. The United States replied in opposition.

        Further Jury trial set for April 10, 2019 at 8:30 a.m. in Courtroom No. 3, Hato Rey

Courthouse before U.S. District Judge Timothy S. Hillman for further discussions of the jury

instructions, and verdict forms.



                                        S/ Omar Flaquer-Mendoza
                                        Omar Flaquer-Mendoza
                                        Case Manager/Courtroom Deputy Clerk




                                                 2
